Citation Nr: 0945530	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-37 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
instability of the right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 2003 to 
November 2003. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and an initial 10 percent rating 
for dislocation of the right shoulder. 

In a May 2006 statement of the case, the RO granted an 
increased initial rating of 20 percent for the right shoulder 
instability with bursitis.  The Veteran did not perfect a 
timely appeal.  However, in July 2006, the RO granted a 
temporary total rating for convalescence from right shoulder 
surgery, effective October 28, 2005 to May 1, 2006 and a 20 
percent rating thereafter.  The RO accepted a December 2006 
statement from the Veteran as a timely substantive appeal.  
The Board must accept appeals even if a substantive appeal is 
untimely when there is no evidence that the RO closed the 
appeal.  Gonzalez-Morales v. Principi, 16 Vet. App. 556 
(2003).  

In his correspondence in December 2006, the Veteran did not 
indicate a desire for a hearing.  In November 2007, the RO 
informed the Veteran of the opportunity for a hearing before 
the Board, but no request for a hearing has been received. 


FINDINGS OF FACT

1.  The Veteran's right shoulder instability is manifested by 
loose movement in the joint and recurrent dislocations.  The 
Veteran experiences shoulder pain with decreased lifting 
capability, but there is no X-ray evidence of degenerative 
arthritis.   

2.  The Veteran underwent arthroscopic right shoulder surgery 
on October 28, 2005 and was authorized by his physician to 
return to work on April 26, 2006. 



CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 20 
percent for a right shoulder instability have not been met at 
any time during the period covered by this appeal exclusive 
of the period of a total rating for convalescence.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201, 
5203 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims further held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served in the U.S. Coast Guard and was discharged 
prior to completion of basic training.  He contends that his 
right shoulder disability is more severe than is contemplated 
by the current rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since 
the Veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999);  Hart v. Mansfield, 
21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Limitation of motion of the dominant arm at the shoulder 
warrants a 20 percent rating if motion is to the shoulder 
level, a 30 percent rating if to midway between the side and 
the shoulder, and a 40 percent rating if to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The 
normal range of motion of the shoulder is from zero degrees 
at the side to 180 degrees overhead in both forward elevation 
and abduction, and 90 degrees internal and external rotation.  
38 C.F.R. § 4.71a, Plate I.  In a July 2006 VA examination, 
the Veteran reported that he was right handed.  

Impairment of the clavicle or scapula warrants a 10 percent 
rating for malunion or nonunion without loose movement.  A 20 
percent rating is warranted for nonunion with loose movement 
and for dislocation of the clavicle.  Otherwise, impairment 
is rated on function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  As there is no evidence of 
ankylosis, criteria for that deficit do not apply.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.  

Degenerative or traumatic arthritis, confirmed by X-ray, will 
be rated on the basis of limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, 5010.  However, as there is no 
diagnosis or X-ray evidence of degenerative or traumatic 
arthritis, these diagnostic codes do not apply.  

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release.  Total ratings will be assigned if treatment of a 
service-connected disability resulted in surgery 
necessitating at least one month of convalescence.  
Extensions of one, two, or three months may be made.  
Extensions beyond six months may be made in the case of 
incompletely healed wounds, stumps of amputations, 
immobilization of a major joint, or use of a body cast, 
crutches, wheelchair, or the necessity of house confinement.  
38 C.F.R. § 4.30.   

Convalescence is the stage of recovery following an attack of 
disease, a surgical operation, or an injury.  Recovery means 
the act of regaining or returning toward a normal or healthy 
state.  Felden v. West, 11 Vet. App 426, 430 (1998).  

Service treatment records showed that the Veteran sought 
treatment after three weeks of basic training for right 
shoulder pain and instability.  In November 2003, a military 
examiner noted the Veteran's report of dislocations of his 
right shoulder while engaged in sports prior to service and 
that he had experienced two episodes while in basic training.  
The pre-service episodes were not reported by the Veteran or 
noted by the examiner on an October 2003 enlistment physical 
examination.  The Veteran was hospitalized and placed on 
limited duty.  A magnetic resonance image was negative for a 
tear requiring surgery.  A reviewing physician noted that the 
Veteran had significant right shoulder laxity and subluxation 
that limited his range of motion and his ability to perform 
multiple activities.  The Veteran received an uncharacterized 
discharge in November 2003 for failure to meet medical 
procurement standards.  

In October 2004, a VA examiner noted a review of the claims 
file and the Veteran's report that he did not experience 
shoulder dislocations or any adverse shoulder symptoms prior 
to service but did dislocate the shoulder twice during basic 
training. 
The Veteran reported shoulder pain, clicking, and could not 
lift greater than 
10 pounds without fear of another dislocation.  He reported 
that he performed therapy exercises at home and used over-
the-counter medication for pain but was not receiving any 
regular medical treatment.  The examiner noted clicking and 
sliding in the joint capsule on motion but no deformity, 
swelling, or atrophy.  Forward flexion and abduction of the 
shoulder was zero to 180 degrees and internal and external 
rotation was zero to 90 degrees, all without pain.  The 
examiner noted laxity of the joint on palpation during 
internal rotation.  There was no additional loss of function 
due to weakness, fatigue, in incoordination on repetitive 
motion.  An X-ray was normal.  The examiner diagnosed right 
shoulder dislocation with laxity and residual pain.  In 
November 2004, the RO granted service connection and a 10 
percent rating for right shoulder dislocation. 

In February 2005, the Veteran applied for VA vocational-
rehabilitation benefits.  He reported working as a retail 
store clerk, sales representative, and pharmacy assistant.  
Although he noted that he could not lift excessive weight or 
repetitively use his right shoulder, he terminated his 
employment for other reasons.  The Veteran indicated a desire 
to pursue a career in law enforcement and noted that he would 
not have a problem passing the entrance physical examination 
for a position as a state policeman.  VA vocational 
rehabilitation benefits were denied because the Veteran did 
not display a serious employment handicap. 

In April 2005, A VA emergency room physician noted that the 
Veteran sought treatment for increased right shoulder pain a 
lifting injury at his workplace.  The physician noted a full 
range of active motion with no tenderness, diagnosed right 
shoulder sprain, and prescribed medication for pain.  The 
Veteran continued to receive VA pain management care through 
June 2006.  

Starting in May 2005, two weeks after the injury, a private 
orthopedic physician noted that the Veteran's range of motion 
of the shoulder was limited to 60 degrees abduction and about 
50 percent of normal external rotation with tenderness to 
palpation and a positive impingement sign.  X-rays were 
negative.  The physician prescribed medication and use of a 
sling and recommended imaging studies. 

In May 2005, a private physical therapist noted that a 
magnetic resonance image of the right shoulder was normal and 
that the Veteran reported some improvement in his symptoms 
since the workplace injury.  Range of motion was 85 degrees 
flexion, 70 degrees abduction and 60 and 65 degrees external 
and internal rotation.  The Veteran participated in a five 
week course of physical therapy. 

In an August 2005 notice of disagreement, the Veteran noted 
that his shoulder disability had become more severe causing 
him to be out of work.  Also in August 2005, the physician 
noted that the Veteran had made progress with physical 
therapy and achieved 170 degrees abduction and full external 
and internal rotation.  However, the physician noted that 
arthroscopic surgery was necessary.  In a September 2005 
notice of disagreement with the denial of vocational 
rehabilitation benefits, the Veteran noted that his shoulder 
injury was inhibiting his job options.  The Veteran underwent 
arthroscopic surgery and repair on October 28, 2005.  The 
surgeon noted that the pathology of the Veteran's disorder 
was most likely instability but also diagnosed bursitis.  In 
correspondence the same month, a private orthopedic surgeon 
noted that 70 percent of the Veteran's shoulder disability 
was due to the April 2005 workplace injury and 30 percent due 
to the injury in service.  The attending orthopedic physician 
authorized the Veteran to return to work in April 2006.  

In December 2005, a VA vocational rehabilitation counselor 
reviewed the history and noted that the right shoulder 
disorder impaired overhead lifting, carrying, pushing and 
pulling activities.  The counselor noted that the Veteran did 
not have transferable skills to overcome the disability and 
determined that the Veteran experienced a significant 
employment handicap.  The Veteran was approved for VA funded 
training in medical laboratory sciences starting in November 
2006.  

In early June 2006, a VA outpatient examiner noted the 
Veteran's reports of chronic but mild shoulder pain which his 
orthopedic physician had told him he would have to tolerate.  
The examiner noted normal shoulder motion and strength. The 
Veteran reported that his orthopedic physician evaluated the 
disorder as 90 percent functional but with some permanent 
lifting restrictions.   

In July 2006, a VA physician's assistant (PA) noted a review 
of the claims file and the Veteran's report that his 
physician modified the return to work order to May 2006 and 
that he actually returned to work early in June 2006.  The PA 
noted the Veteran's reports of right shoulder pain, weakness 
and stiffness that was variable depending on his activities.  
There was no deformity, swelling, or abnormal temperature of 
the shoulder but some slight crepitus and pain on palpation.  
Range of motion was noted as forward flexion "  75 degrees" 
with pain from 165 to 175 degrees, abduction 165 degrees with 
pain from 155 to 165, external rotation 80 degrees, internal 
rotation 90 degrees"  The Board concludes from the context 
that a typographical error was made and that flexion was 175 
degrees.  There was no additional loss of function due to 
fatigue, weakness, or incoordination on repetitive motion.  
No new X-rays were obtained.  The PA diagnosed right shoulder 
instability.  

In April 2007, a VA primary care nurse practitioner (NP) 
noted the Veteran's request for a functional capacity 
evaluation.  The NP noted that the Veteran reported no pain 
on the day of the appointment but that his shoulder did 
bother him at times.  The Veteran reported that he was not 
taking any medications.  A current X-ray was normal.  A VA 
physical therapist performed a functional capacity assessment 
one week later and noted the Veteran's reports of variable 
mild to moderately severe shoulder pain depending on the 
weather and lifting activities.  Range of motion was 146 
degrees flexion, 110 degrees abduction, normal external 
rotation, and 55 degrees internal rotation.  The therapist 
noted that the Veteran was able to lift 10 to 25 pounds in 
different arcs of motion.   

In October 2007, a VA vocational rehabilitation counselor 
noted that the Veteran continued to attend community college 
and worked part-time as a mall security guard.  The record 
showed that the Veteran was accepted for full time study in a 
college bachelor's degree program in biological sciences 
starting in January 2008.  

In a November 2009 brief, the Veteran's representative noted 
that the most recent compensation and pension examination in 
July 2006 was too old for rating purposes and that the 
Veteran had submitted medical evidence that showed continued 
problems with his right shoulder.  The only medical evidence 
received since the July 2006 examination was the April 2007 
outpatient treatment and functional capacity examination 
discussed above.  

The Board concludes that an initial or staged rating prior to 
October 28, 2005 in excess of 20 percent for instability of 
the dominant right shoulder is not warranted at any time 
during the period covered by this appeal.  Service treatment 
records showed that the residuals of the Veteran's injury in 
service or aggravation of a pre-service disorder manifested 
as recurrent dislocations and subluxation.  Examinations 
after service showed that the Veteran experienced pain and 
impairment of his ability to lift weight as a result of the 
instability which was confirmed during arthroscopic surgery.  
There is no evidence of degenerative arthritis, muscle, or 
nerve deficits.  Therefore, a 20 percent rating for malunion 
with loose movement of the joint is appropriate and there is 
no higher rating for that manifestation.  There is also no 
evidence of additional loss of function due to pain, 
weakness, fatigue, or incoordination on repetitive motion.  

The Board considered whether an additional rating for 
limitation of motion of the arm was warranted from the time 
of the workplace lifting injury on April 25, 2005 until a 
private examination on August 28, 2005.   During this time 
while undergoing physical therapy, the range of motion of the 
shoulder was noted to be between 60 and 85 degrees, an amount 
that falls between a 30 percent rating for motion to midway 
between the side and shoulder and a 20 percent rating for 
motion to the shoulder level.  The Board notes that the 
diagnosis of the workplace injury was a right shoulder sprain 
from which the Veteran regained his previous level of 
function with time and therapy.  In Allen v. Brown, 7 Vet. 
App. 439, 448 (1995),  the Court, in construing 38 C.F.R. 
§ 3.310 (1996), held that "when aggravation of a veteran's 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Additional disability is not 
compensable when a service-connected disability is aggravated 
by a nonservice-connected disability.  Johnston v. Brown, 10 
Vet. App. 80, 86 (1997).  Here, over the period at issue, the 
Veteran received medical care and therapy such that his range 
of motion of the shoulder, limited by the nonservice-
connected sprain, returned to the range of motion previously 
imposed by the service-connected instability disorder.  As 
there was no increase in the severity of the service-
connected instability disorder imposed by the nonservice-
connected sprain, the Board concludes that an additional 
rating is not warranted.  

The Board concludes that an extension of the period of a 
temporary total rating for convalescence following surgery on 
October 28, 2005 is not warranted.  The Veteran was granted a 
total rating for over five months until his physician 
authorized his return to work.  Although the Veteran reported 
that his physician had extended the return to work 
authorization for a short period of additional therapy, there 
is no evidence of this modification of record.  A December 
2005 VA rehabilitation needs survey showed that the Veteran 
returned to work at the same location and duties as when he 
was injured, and VA outpatient records showed that his 
shoulder had returned to a pre-injury level of function. 

Finally, the Board concludes that a staged rating in excess 
of 20 percent for instability of the right shoulder, 
effective May 1, 2006 and thereafter is not warranted.  
Following recovery from surgery, the Veteran continued to 
experience variable pain and limitations in lifting capacity.  
However, range of motion was near normal and did not warrant 
a compensable rating.  There is no evidence of additional 
loss of function due to pain, weakness, fatigue, or 
incoordination on repetitive motion. The Veteran reported 
that he was not using medication for pain.  The Veteran 
returned to work and continued to work part time after 
enrolling in a vocational rehabilitation education program.  
He now is pursuing full time undergraduate education.  A 
higher rating for instability is not available.  Although the 
Veteran's representative contends that medical evidence since 
the July 2006 compensation and pension examination shows more 
severe symptoms, that contention has not been reported by the 
Veteran.  The contention is not supported by the additional 
records from 2007 that included a functional capacity 
assessment that showed stable symptoms and lifting 
restrictions.  Therefore, the Board concludes that an 
additional examination is not necessary and the medical 
evidence of record is sufficient to appropriately assign a 
rating for the current level of disability. 

The Board notes that the Veteran reported in August and 
September 2005 that he was unable to work as a result of his 
service connected shoulder disability.  The Board considered 
whether a total rating based on individual unemployability 
was warranted at any time other than during the period of 
convalescence.  The Board concludes that a total rating for 
unemployability is not warranted at any time during the 
period covered by this appeal.  The Veteran has experienced 
limitation in his capacity to lift weight with his right arm 
and indicated that it impaired his ability to function in 
retail businesses that required positioning heavy products.  
However, there is no evidence that he was terminated from any 
jobs as a result of his disability or that he was unable to 
perform duties not requiring heavy lifting.  He has 
demonstrated the ability to perform duties as a security 
guard, and reported that he thought he could pass the 
physical test for a job with the state police.  Moreover, the 
Veteran has been granted vocational rehabilitation benefits 
for training in occupations not requiring heavy lifting.  The 
weight of credible evidence is that the Veteran was not 
restricted from all forms of gainful employment except during 
convalescence from surgery for which he has received a total 
rating.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any 
evidence that his particular service-connected shoulder 
disorder results in a unique disability that is not addressed 
by the rating criteria.  Specifically, there is no evidence 
of frequent hospitalization or marked interference with all 
forms of employment that would suggest that the Veteran is 
not adequately compensated by the regular schedular 
standards.  Thus, there is no basis for referral of the case 
for consideration of an extraschedular disability evaluation.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER


An initial or staged rating in excess of 20 percent for 
instability of the right shoulder is denied.   



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


